Citation Nr: 9900614	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the appellants claim for entitlement to service 
connection for a pulmonary disorder, claimed as secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1941 to 
December 1945.

The instant appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied claims for 
service connection for PTSD and for pulmonary 
emphysema/chronic obstructive pulmonary disease (COPD) 
secondary to mustard gas exposure.

The Board of Veterans' Appeals (Board) construes the 
veteran's representatives written statement, dated July 15, 
1998, to be a withdrawal of his appeal as to issues of 
entitlement to service connection for any disorders other 
than the two noted on the front page of this decision.  
38 C.F.R. § 20.204 (1998).


REMAND

The appellant contends, in substance, that he has PTSD as a 
result of his combat experiences in World War II.  He further 
asserts that he has a pulmonary disorder as a result of 
exposure to mustard gas in service.  For these reasons, he 
believes service connection is warranted for these 
disabilities.

The service medical records reveal that the veteran was 
awarded the Combat Infantryman Badge and that he participated 
in battles and campaigns in New Guinea and Luzon.  The Board 
also notes that the veteran was diagnosed with PTSD following 
an October 1995 VA PTSD examination.  However, a March 1998 
VA PTSD examination diagnosed an anxiety disorder, not 
otherwise specified, and not PTSD.

VA has a general duty to assist the veteran in the 
development of all facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  This duty often requires a thorough and 
contemporaneous medical examination which is an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Specifically, a 
medical examination should include a review of the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Seals v. 
Brown, 8 Vet. App. 291, 295 (1995) (quoting Green v. 
Derwinski, 1 Vet. App. at 124).  See 38 C.F.R. § 4.1 (1998) 
(examination and evaluation of disability should be viewed 
in relation to its history); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (examiner should have the veteran's 
claims folder available for review).  In light of the 
importance of a comprehensive VA PTSD examination that 
explores questions of etiology of present symptoms or 
diagnoses, the Board finds that the case should be remanded.

Upon review of the record, the Board notes that a claim of 
entitlement to service connection for pulmonary emphysema was 
denied by an unappealed rating decision in September 1968.  
Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
1991).  To reopen a finally denied claim, an appellant must 
submit new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.104 (1998).

In the May 1996 rating decision the RO noted that service 
connection for pulmonary emphysema/COPD had previously been 
denied but appeared to consider the appellants contentions 
regarding mustard gas exposure to constitute a new claim for 
service connection for a pulmonary disorder.  Notwithstanding 
the RO's action, the Board is required to address the issue 
of whether new and material evidence has been submitted so as 
to reopen the appellant's claim, prior to considering the 
claim on the merits.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108.  Id.

The Board deems that the appellants earlier claim for 
service connection for pulmonary emphysema/COPD constitutes 
the same claim as is at issue here; therefore, new and 
material evidence is required to reopen the claim.  The Board 
finds this case analogous to the facts in Ashford v. Brown, 
10 Vet. App. 120, 123 (1997), where the Court of Veterans 
Appeals (Court) held that claims for service connection for a 
lung condition and chronic bronchitis were the same as 
a claim for service connection for a chronic lung condition 
secondary to asbestos exposure. (citing Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); McGraw v. Brown, 7 
Vet. App. 138, 142 (1994)).

Thus, the RO did not consider or adjudicate whether new and 
material evidence had been submitted to reopen the finally 
denied claim for service connection for pulmonary 
emphysema/COPD, nor was the appellant provided with the 
appropriate laws and regulations pertaining to the claim.

The law provides that [i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this instance, the RO did not provide the appellant with 
any overview of the laws and regulations pertaining to issues 
of new and material evidence and/or finality of prior 
decisions.  As noted above, entitlement to service connection 
for pulmonary emphysema/COPD was initially denied in 1968; 
yet the statement of the case and the supplemental statement 
of the case do not specifically note this prior, unappealed 
denial and the requirements for reopening claims.  In light 
of these facts, the Board concludes that the appellant would 
be prejudiced by appellate review of his claim prior to 
issuance of such information.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is remanded for the following actions:

1.  The RO should afford the veteran a 
complete VA psychiatric examination for 
the purpose of determining the nature, 
extent and etiology of any PTSD.  The 
appellant's claims folder must be 
furnished to the examiner prior to the 
examination.  In particular, the examiner 
is requested to reconcile the conflicting 
diagnoses in the October 1995 and March 
1998 VA PTSD examinations.  The examiner 
should provide complete rationale for all 
conclusions reached.  All necessary tests 
should be conducted.  The examiner should 
review the results of any testing prior 
to completion of the reports.  The report 
of the examination should be associated 
with the appellant's claims folder.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

3.  The RO should consider the 
appellants claim of entitlement to 
service connection for pulmonary 
emphysema/COPD in light of the standard 
set forth in 38 C.F.R. § 3.156(a) to 
determine if new and material evidence 
has been submitted to reopen the claim.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO shall determine 
whether the appellant's claims may now be 
allowed.  In the event of a determination 
as regards the pulmonary disorder claim 
which is adverse to the appellant, he 
should be provided a supplemental 
statement of the case that fully 
addresses the 38 C.F.R. § 3.156(a) 
analysis and explains the reasons for the 
adverse determination.  If it is 
determined that new and material evidence 
sufficient to reopen a claim has not been 
presented, the provision governing such a 
determination, including 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), should be 
explained.  If it is determined that the 
claim may now be reopened, but there is 
no basis for allowance of the claim, a 
supplemental statement of the case should 
include a summary of all pertinent 
evidence of record, along with the legal 
criteria governing the reopened claim.  
If any claim remains denied, the RO 
should provide the appellant and his 
representative with an appropriate 
Supplemental Statement of the Case, 
indicating that he has a reasonable time 
to respond, and return the case to the 
Board for further appellate 
consideration, if appropriate.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
